DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 21-39 were previously pending and subject to a final office action mailed 04/15/2021. No Claims were amended; no claim was cancelled, and claims 40-41 were added in a reply filed 07/01/2021. Therefore claims 21-41 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 06/30/2021 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicants argues that the claims are not directed towards an abstract idea without integrating it into a practical or providing significantly more limitations because the claims make it very clear that the subject matter involves servers which are communicating with each other. Applicant further argues that even if the claims described “steps that are taken in order to present the traveler with travel accommodations” and therefore did nothing other than allow “for commercial interactions between an online travel agency and a traveler”, this still would not constitute mere “organizing human activity” because the interaction is between a human and a server, rather than human activity being carried out by human/s alone (remarks p. 9). Examiner respectfully disagrees. 
As stated in the pages 11-12 in Final Office action dated 04/15/2021, the additional elements (i.e. processors, individual facility processors, processor, computerized organizations, data repository and time interval splitting controller) are all additional elements that are recited at a high level of generality/recitation that they merely amounts to instructions to apply the exception using generic computer components. In other words, these additional elements are generally linked to the abstract idea that to automate said abstract idea. They do not impose meaningful limits on practicing it. 
Contrary to Applicant’s argument that the communication is between a human and a server integrates the abstract idea into a practical application, the removal of the “server” or any of the other additional elements from the claim languages in step 2A prong 1 reveals the abstract idea of organizing human activity which includes the communication between a traveler and an online travel agency. The analysis of the “server” and the other additional elements, either alone or in combination, in step 2A prong 2 shows that these additional elements are generic computer components which generally links said abstract idea into a computer environment in order to automate it. They do not add meaningful limitation in order to integrate said abstract idea into a practical application. Therefore, the claims are directed towards an abstract idea and not patent eligible. 
Applicant requests from Examiner to clarify the record on what Examiner meant by “online travel agency”.  Examiner means a group of travel agents by “online travel agency”. 
Applicant argues that there is no basis that “communication between a web service and an end-user constitute “organizing human activity” and therefore the 101 rejection is invalid (remarks p. 9). Examiner respectfully disagrees. 
Examiner respectfully notes that Examiner is arguing that the communication between an end user and a travel agent is “organizing human activity”. The generic additional elements used, including the server, are simply used as an “apply it” instruction and does not integrate the abstract idea into a practical application. In other words, the addition of generic computer components do nothing to the claims but add ordinary functions of a computer (i.e. receiving, processing and transmitting data) and according to MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Furthermore, receiving, processing and transmitting data is a well understood, routine and conventional function (please see MPEP 2106.05(d)(II)).  Therefore, the claims are directed to an abstract idea without integrating it a practical application or providing significantly more limitations. 
In a procedural note, Applicant states that Applicant does not find any section which clearly partitions the claim language into 2 set of words or phrases, including a first set of words or phrases, in italics, which in Examiner’s view are directed towards an abstract idea and a second set of words or phrases, in bold, which in the Examiner’s view constitute “additional elements” (Remarks p. 10). Examiner respectfully disagrees. 
Applicant is invited to review pages 3-4 of the final office action dated 04/15/2021 and precisely paragraph 7 of the final office action to find the limitations in italics and in bold. 
However, Applicant argues that the italics language on page 3 section 7 of the Office Action as mailed (on 15 April 2021) does not appear to correspond to claim 21 as submitted – to give just one example, claim 21 recites “decomposing….using a processor” which differs from the “decomposition, comprising partitioning” in italics on page 3 section 7 of the Office Action as mailed (on April 2021). Examiner respectfully disagrees. 
Examiner respectfully notes and acknowledges that “decomposition” is supposed to read “decomposing” and it is a typographical error. However, the lack of recitation of “using a processor” in the italics limitation was on purpose in order to remove the additional elements and show the limitations that are directed to an abstract idea as directed by MPEP 2106.07(a) (I). Examiner invites Applicant to review MPEP 2106.07(a)(I) which states that “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception… When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2)”.
Applicant respectfully notes that Applicant is unclear what “recited at a high level of recitation” means. Examiner respectfully notes that “recited at a high level of recitation” simply means that the claim limitation is recited at a high level of generality. Examiner used “recitation” and “generality” as interchangeable terms (please see MPEP  2106.07(a)(II) “For claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using the Internet to gather data, examiners can which is recited at a high level of generality, then this consideration does not favor eligibility.”)
Applicant's arguments filed 6/30/2021 in regards to section 103 have been fully considered but they are not persuasive. 
Applicant argues in length that the 103 rejection of the independent claims does not constitute a prima facie obviousness rejection because Examiner has failed to explicitly resolve the level of ordinary skill in the art (remarks p. 11-14). Examiner respectfully disagrees. 
MPEP 2141(II)(C) states that “Any obviousness rejection should include, either explicitly or implicitly in view of the prior art applied, an indication of the level of ordinary skill. A finding as to the level of ordinary skill may be used as a partial basis for a resolution of the issue of obviousness.”
Examiner respectfully notes that the obviousness rejection includes an indication of the level of ordinary skill in view of the prior art applied. For example on page 21 of the final office action rejection dated 04/15/2021, Examiner stated “One of ordinary skill in the art would have recognized that applying the known technique of Lataille to Nelson in view of Lebreton and Robertson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lataille to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the dynamic selection between at least two data sources and retrieve the corresponding data from the chosen data source by applying a data source adaptation method. Further, applying the data source adaptation method to Nelson in view of Lebreton and Robertson with retrieving the corresponding data from the chosen data source, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to efficiently reduce the polling error rate of the inventory source.”
Stated in different way, the bolded limitation above, paragraph 18 above, shows an explicit indication of the level of ordinary skill in the art.  The above indication states that “the level of ordinary skill in the art” is demonstrated by the references applied, specifically “Lataille” reference. Lataille reference, an analogous reference, shows the ability of a person of ordinary skill in the art to incorporate the dynamic selection between at least two data sources and retrieve the corresponding data from the chosen data source by applying a data source adaptation method. 
Therefore, the level of ordinary skill in the art has been resolved. 
However, Applicant argues that Examiner has erred in relying on MPEP 2141.03 which states that “specifying a particular level of skill in not necessary where the prior art itself reflects an appropriate level”. To support this position, Applicant argues that MPEP itself clarifies that “if the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level”. Applicant then stated that MPEP then refers the Examining corps to Chore-Time equipment, Inc v. Cumberland Corp whose fact pattern, Applicant argues, is different than the current application, before concluding that it is Applicant’s position that any conclusion that 
Examiner respectfully notes that Examiner is unable to follow Applicant’s reasoning on how Applicant’s argument supports Applicant’s conclusion. First, the MPEP passage cited in paragraph 21 actually supports Examiner’s position because even if no specific finding of a particular level of skill has been resolved in the final office action, which Examiner does not concede, Lataille reference itself reflects an appropriate skill level as shown in paragraph 19 above. Therefore, relying on MPEP 2143 position alone, the level of skill has been resolved. 
In regards to Applicant’s comparison of Chores’ fact pattern to the current application’s fact pattern, Examiner fails to understand how the comparison of facts pattern is relevant. However, if Applicant is trying to argue that resolving a level of skill is necessary when the facts or rather the technology involved in a fact pattern is not as easily understood as the level in Chores. Examiner respectfully disagrees. 
As shown in paragraph 22 above, Lataille reference itself reflects an appropriate skill level. Nevertheless, for purposes of compact prosecution, the following is an explicit determination of a level of skill. 
MPEP 2141(II)(C) states that “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (1) "type of problems encountered in the art;" (2) "prior art solutions to those problems;" (3) "rapidity with which innovations are made;" (4) "sophistication of the technology; and" (5) "educational level of active workers in the field." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d In a given case, every factor may not be present, and one or more factors may predominate." Id. See also Custom Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In addition to the factors above, Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are "persons of scientific competence in the fields in which they work" and that their findings are "informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art." In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners "are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art ." PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 USPQ2d 1385 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, 725 F.2d 1350, 1360, 220 USPQ 763, 770 (Fed. Cir. 1984). “
Stated by the MPEP passage above, “In a given case, every factor may not be present, and one or more factors may predominate”, in this case, factor 1 and 2 predominates and the background section of Lataille addresses both factors. 
Lataille states in the “background” section that “The present invention relates generally to data and information processing for computer-implemented database systems and, more particularly, relates to a computer-implemented reservation system and method utilized for providing availability information in a travel reservation and booking system, such as travel seats, in connection with service resources. More precisely, the invention addresses the real-time decision for driving task executions by a source of data; for instance, choosing one among a plurality of data sources storing availability information data relevant to the availability requests and using inventory links to their optimal capacity, and thus providing a high availability service while using data sources of a lower reliability. In addition, the invention can also reduce failures in retrieving data from a data source and dynamically monitor and maintain the high efficiency of data access to an availability cache source when a data sync process is being executed”
In regards to “type of problems encountered in the art”, the background section states that the Lataille is meant to address data access failures from a data source and the inability to dynamically monitor and maintain the high efficiency of data access to an availability cache source when a data sync process is being executed which Examiner interprets as the type of problems encountered in the art. 
In regards to “prior art solutions to those problems”, Lataille states that “the invention addresses the real-time decision for driving task executions by a source of data; for instance, choosing one among a plurality of data sources storing availability information data relevant to the availability requests and using inventory links to their optimal capacity, and thus providing a 
Therefore, taking these two factors into consideration, a person of ordinary skill such as Lataille would know how to code or engineer a method that would choose between data sources in order to retrieve the data needed as shown in the Lataille reference which is exactly what was needed in the current claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “wherein a Deals Inventory feeds deals including data from an external source characterizing each of plural time intervals and wherein the method assembles covers that contain at least split parts taken from the deals inventory.” The bolded limitation renders the claim indefinite because Examiner is unable to determine the scope of the limitation and respectfully asks Applicant for clarification. For purposes of examination, the claim will be 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 21/36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “decomposing, comprising partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a length which does not exceed the specific time interval’s length; accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility; computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition, computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition, identifying an optimal partition from among said at least first and second partitions; the optimal partition 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites facility processors, individual facility processor, processor, computerized organizations, data repository and time interval splitting controller (claim 21), non-transitory tangible computer readable medium, facility processors, individual facility processor, computerized organizations, time interval splitting controller and at least one data repository (claim 36). Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 22 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor and reservation system are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 23 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 24 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized organization(s) is/are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 25 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (e-commerce website is 
Dependent claim 26 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (OTA is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependents claim 27-28, 30-33 and 38 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized organization(s) is/are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 29 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment and a networked plurality of physical facilities is a field of use limitation that is generally linking the abstract idea to a field of use) or providing significantly more limitations. 
Dependent claim 34 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and 
Dependent claim 35 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and channel management system (CMS) are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 37 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 36 without successfully integrating the exception into a practical application (computerized organization and GDS are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, from a requester, a query seeking to reserve at least a portion of a specific facility, for a time interval which may be identified by a date and a number of time units; and responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or said query does not request characterization of said time interval as a whole, decomposing said request, comprising for at least once partitioning said time interval thereby to define at least 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a specific facility processor and a processor. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 40 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 39 without successfully integrating the exception into a practical application (a bloom filter is recited at a high level of generality which amounts to mere instructions of applying the abstract idea into a computer environment) or providing significantly more limitations (Examiner notes that even if 
Dependent claim 41 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 39 without successfully integrating the exception into a practical application (deals inventory and external source are recited at a high level of generality which amounts to mere instructions of applying the abstract idea into a computer environment) or providing significantly more limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-28, 30-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) in further view of Robertson (US 2007/0067193) and Lataille (US 2014/0089248).
As per claim 21/36, Nelson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by an OTA aggregator connected to multiples OTAs and specific lodging servers and a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be execute to implement a method for optimizing utilization of a population of underutilized physical facilities, the system comprising:
a time interval splitting controller operative to communicate with a plurality of computerized organizations, the time interval splitting controller being configured to at least once perform the following operations when a computerized organization, from among less than all of the plurality of computerized organizations, seeks to reserve at least one portion of at least one physical facility for a specific time interval (paragraph 76-79, fig. 7-9, an online entity queries multiple online agencies for accommodations prices when the online entity is seeking to secure a reservation):
 decomposing, comprising using a processor for partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having aAppl. No.: Not Yet AssignedPage 3 of 11 length which does not exceed the specific time interval's length; length which does not exceed the specific time interval’s length (paragraph 76-79, the system partitions the time interval to find the prices for every night of the time interval and also for multi-night stays (i.e. two night stay))
accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility processor (paragraph 76-79, the OTA aggregator is connected directly to hotel repositories to obtain the rates for the partitions); 
identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval (paragraph 76-79, 85-87 and 109, the optimal combination that meets the lowest possible combination of rate is identified), and
 causing the computerized organization which is associated with the time interval splitting controller to send N requests to the individual facility processor respectively defining 
However, Nelson highly suggest but Lebreton explicitly discloses a reservation system with incoming requests from a distribution system to specific hotel reservation systems, each request defining a time interval, each time interval comprising a number of time units and being associated with a value allocated by the individual facility processor (fig. 1, 3, paragraph 19, the requests are sent to the specific hotel reservations system to inquire about the sub periods of stay) , the system comprising:
computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition (fig. 3, 5, paragraph 27 and 33, the system provides a first option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals);
 computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition (fig. 3, 5, paragraph 27 and 33, the system provides a second option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals); wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually (fig. 3, 5 and paragraph 27, 33, the total price contains summed values of sub-intervals from the same property lasting more than one night).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Nelson in view of Lebreton does not disclose but Robertson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by a corresponding population of facility processors, where utilization is allocated by each individual facility processor responsive to a stream of incoming requests to the individual facility processor from any of a plurality of computerized organizations (fig. 1-2, paragraph 44-46, 49-51 , the travel agencies are connected to the hotels servers via either the central reservation office or a webservice, wherein the allocation of the rooms are still allocated via the individual hotels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
However, Nelson in view of Lebreton and Robertson do not disclose a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations. But, Lataille discloses a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations (see at least 
One of ordinary skill in the art would have recognized that applying the known technique of Lataille to Nelson in view of Lebreton and Robertson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lataille to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the dynamic selection between at least two data sources and retrieve the corresponding data from the chosen data source by applying a data source adaptation method. Further, applying the data source adaptation method to Nelson in view of Lebreton and Robertson with retrieving the corresponding data from the chosen data source, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to efficiently reduce the polling error rate of the inventory source. 
As per claim 22, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein each facility processor comprises a reservation system used by at least one of: a hotel; a Vacation Rental facility; an AirBnb, and a HomeAway (paragraph 27, 44, 47, the reservation system of the hotels allows the hotels to process the reservation requests received and provide confirmation)(please see claim 21 rejection for combination rationale).
As per claim 23, Nelson discloses wherein each time unit from among the plural time units comprises a day (paragraph 17, 76-78).
As per claim 24, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization itself comprises a "middleman" which operates responsive to a stream of incoming requests to utilize physical facilities, originating from any of a plurality of computerized organizations (fig. 2, paragraph 44, 50, the DAEX works as a “middleman” between the hotels and the travel agencies)(please see claim 21 rejection for combination rationale).
As per claim 25, Nelson in view of Lebreton does not disclose but Robertson discloses wherein at least one computerized organization comprises an e-commerce website (paragraph 45) (please see claim 21 rejection for combination rationale).
As per claim 26, Nelson in view of Lebreton does not disclose but Robertson discloses wherein said at least one computerized organization comprises an OTA (paragraph 45) (please see claim 21 rejection for combination rationale).
As per claim 27, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization comprises a wholesaler (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).
As per claim 28, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization comprises a merchant (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).
As per claim 30, Nelson discloses wherein said at least one portion of a physical facility comprises at least one of: a suite; an apartment and a room (paragraph 79, a room).
As per claim 31, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying comprises comparing at least said first and second values to identify as the optimal 
As per claim 32, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying an optimal partition comprises using a user-interface to present characterizations of each partition of said at least first and second partitions to an end-user, and accepting the end-user's indication of the optimal partition (paragraph 27, 32-33, fig. 5) (please see claim 21 rejection for combination rationale).
As per claim 33, Nelson discloses wherein said at least one physical facility comprises at least one hotel (paragraph 62, fig. 8).
As per claim 34, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein said reservation system comprises a Property Management System (PMS). (paragraph 47, 49-50)(please see claim 21 rejection for combination rationale).
As per claim 37, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein the computerized organization comprises a GDS (paragraph 27)(please see claim 21 rejection for combination rationale).
As per claim 38, Nelson discloses wherein said accessing comprises, at least once, determining characterizations of a time interval and of a partitioned time interval, both from a single facility (paragraph 74-78, the system determines the rates for the whole time interval and a part of the time interval from the same hotel).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson  in view of Lebreton, Robertson and Lataille, as disclosed in the rejection of claim 21, in further view of Nishida (US 2011/0099038).
As per claim 29, Nelson in view of Lebreton, Robertson and Lataille highly suggest but Nishida explicitly discloses wherein each facility processor manages a chain, comprising a networked plurality of physical facilities (paragraph 67-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Nishida in the teaching of Nelson in view of Lebreton, Robertson and Lataille in order to provide a reservation system for managing remaining vacant rooms in all reservation sites properly while maintaining a chance of request for reservation for accommodations even when users gather to a specific reservation site (Nishida, paragraph 8).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lebreton, Robertson and Lataille, as disclosed in the rejection of claim 22, in further view of Barrera (US 2004/0267567).
As per claim 35, Nelson in view of Lebreton, Robertson and Lataille highly suggest but Barrera explicitly discloses wherein said reservation system comprises a Channel Management system (CMS)(paragraph 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Barrera in the teaching of Nelson in .
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) in further view of Robertson (US 2007/0067193)
As per claim 39, Nelson discloses a utilization optimization method comprising:
receiving, from a requester, a query seeking to reserve at least a portion of a specific facility managed by a specific facility processor, for a time interval which may be identified by a date and a number of time units (paragraph 17, 34 and 99); and 
responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or 
said query does not request characterization of said time interval as a whole (paragraph 17, 34, 76-78 and 99, the request does not characterize the time interval),  MAIL STOP PCT  Attorney Docket No.: 067913.000585 
decomposing said request, comprising using a processor for at least once partitioning said time interval thereby to define at least one sequence of sub-intervals (paragraph 17, 34, 76-78 and 99).
However, Nelson does not disclose but Lebreton discloses providing characterizations of each of said sub-intervals to said requester (fig. 5, paragraph 27 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, 
However, Nelson in view of Lebreton does not disclose but Robertson discloses at least a portion of a specific facility managed by a specific facility processor (fig. 1-2, paragraph 44-46, 49-51, the travel agencies are connected to the hotels servers via either the central reservation office or a webservice, wherein the allocation of the rooms are still allocated via the individual hotels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
As per claim 41, Nelson discloses wherein a Deals Inventory feeds deals including data from an external source characterizing each of plural time intervals and wherein the method assembles covers that contain at least split parts taken from the deals inventory (paragraph 71-76).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lebreton in further view of Robertson, as disclosed in the rejection of claim 39, in further view of Khakpour (US 2013/0227051). 
As per claim 40, Nelson in view of Lebreton and Robertson do not disclose but Khakpour discloses wherein a Bloom filter is employed to determine whether said query about said 
One of ordinary skill in the art would have recognized that applying the known technique of Khakpour to Nelson in view of Lebreton and Robertson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Khakpour to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a Bloom filter is employed to determine whether said query about said interval at said facility was asked recently and if so, to access a response to said query from cached results. Further, applying a bloom filter as disclosed in Khakpour to Nelson in view of Lebreton and Robertson to determine whether said query about said interval at said facility was asked recently and if so, to access to said query from cached results, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to efficiently retrieve data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628